In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00103-CR



          TERRY EUGENE JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2020F00044




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

        Terry Eugene Jones was charged by indictment with evading arrest or detention with a

vehicle. See TEX. PENAL CODE ANN. § 38.04. On August 31, 2020, Jones appeared before the

presiding judge of the County Court at Law of Cass County, the Honorable Donald Dowd, and

expressed his desire to represent himself. After admonishing Jones of the pitfalls of representing

himself, the trial court found that Jones understood the implications of self-representation and

granted his request. The trial court further appointed standby counsel to assist Jones. At the

same time, the trial court considered Jones’s request to be allowed access to legal resources and

research materials or, in the alternative, to be transferred out of the Cass County Jail to a facility

that has a law library. After careful consideration, the trial court, on September 1, 2020, denied

Jones’s request for access to a law library and, in the alternative, for transfer to a facility that has

a law library. In a letter filed by the Cass County District Clerk on September 16, 2020, Jones

expressed a desire to appeal the trial court’s September 1 order.

        In Texas, a party may only appeal when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature passes

legislation granting a right of appeal, in addition to granting its citizens that substantive right, it

also grants the appellate courts of this State jurisdiction to hear such appeals. In the absence of

such authorizing legislation, appellate courts are without jurisdiction and have no authority to

act.   In the criminal context, the Texas Legislature has authorized appeals from written

judgments of conviction and a few orders deemed appealable. See Gutierrez v. State, 307

S.W.3d 318, 321 (Tex. Crim. App. 2010). The trial court’s September 1 interlocutory order

                                                   2
denying Jones’s request to be provided access to a law library or, in the alternative, to be

transferred to a facility that has a law library, does not appear to be an order from which the

Texas Legislature has authorized an appeal. In the absence of such an authorization, we are

without jurisdiction to hear the appeal.

        By letter dated November 13, 2020, we informed Jones of this jurisdictional issue and

afforded him the opportunity to cure the defect, if possible. Jones did not respond to our letter.

        Because the trial court’s September 1 order denying Jones’s request to be provided access

to a law library or, in the alternative, to be transferred to a facility that has a law library, is not an

appealable order, we lack jurisdiction over this appeal. Consequently, we dismiss the appeal for

want of jurisdiction.



                                                     Josh R. Morriss, III
                                                     Chief Justice


Date Submitted:         December 14, 2020
Date Decided            December 15, 2020

Do Not Publish




                                                    3